Case:20-12377-EEB Doc#:90 Filed:04/15/20             Entered:04/15/20 15:30:39 Page1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

IN RE:                                                                            Chapter 11
SKLAR EXPLORATION COMPANY, LLC                                        Case No. 20-12377-EEB

SKLARCO, LLC                                                          Case No. 20-12380-EEB
Debtors                                                               (Jointly Administered)


                           NOTICE OF APPEARANCE AND
                       REQUEST FOR ALL COPIES AND PLEADINGS

       NOTICE IS HEREBY GIVEN that Christopher H. Meredith of Copeland, Cook, Taylor

& Bush, P.A., P.O. Box 6020, Ridgeland, Mississippi 39158-6020, has entered his appearance on

behalf of PAR Minerals Corporation, which requests that its undersigned aorney be given and

served with a true and complete copy of all notices, papers, pleadings, or other ﬁling served or

required to be served in this case.

       THIS the 15th day of April, 2020.

                                           Respectfully submied,

                                           PAR MINERALS CORPORATION

                                           By: /s/ Christopher H. Meredith
                                              Christopher H. Meredith, MSB No. 7548
                                              One of Its Aorneys


OF COUNSEL
Copeland, Cook, Taylor & Bush, P.A.
600 Concourse, Suite 200
1076 Highland Colony Parkway [Zip—39157]
P.O. Box 6020
Ridgeland, MS 39158-6020
Phone: 601-856-7200
Facsimile: 601-856-7626
cmeredith@cctb.com
Case:20-12377-EEB Doc#:90 Filed:04/15/20             Entered:04/15/20 15:30:39 Page2 of 2




                                CERTIFICATE OF SERVICE

       Service provided via Notice of Electronic Filing through the Court’s Electronic Filing

System upon all parties signed up to receive such notices.

       THIS the 15th day of April, 2020.

                                            /s/ Christopher H. Meredith ___________________
                                            Of Counsel




                                               2
